DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/15/2021 has been entered.

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance of claims 1 and 7: 
Regarding claim 1, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations that an electronic device comprising a display with a curved overlaps with a battery having a curve surface, a film including a strip-like leaf spring, the film configured to wind around an arm of a human, wherein the battery comprises a first current collector, a second current collector, a first active material layer, and a 
Regarding claim 7, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations that an electronic device comprising a display with a curved overlaps with a battery having a curve surface, a unit configured to make the electronic device worn on a human body, wherein the battery comprises a first current collector, a second current collector, a first active material layer, and a second active material layer, wherein the display portion is electrically connected to the circuit board with an FPC, wherein the circuit board comprises a charging circuit, a driver circuit, a power supply circuit, and a video signal processing circuit, wherein the transmission/reception circuit comprises an antenna, an RF power feeding converter, and a communication circuit, wherein the transmission/reception circuit transmits and receives image data and audio data to/from an outside of the electronic device, and wherein the transmission/reception circuit is configured to supply power from an external device to the electronic device to 
Regarding claims 2-6, these claims are allowed based on their dependence on the allowable independent claim 1 discussed above.
Regarding claims 8-10, this claim is allowed based on its dependence on the allowable independent claim 7 discussed above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are listed in the form 892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAGAR SHRESTHA whose telephone number is (571)270-1236.  The examiner can normally be reached on 8:30 am-5:00 pm, Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571)272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/S.S/Examiner, Art Unit 2841                                                                                                                                                                                                        


/HUNG S. BUI/Acting Patent Examiner, 2841/2800                                                                                                                                                                                                        12/23/2021